MEMORANDUM **
Ramon Serrano-Aguilar appeals from the 24-month sentence imposed following his guilty-plea conviction for being an alien found in the United States after deportation, in violation of 8 U.S.C. § 1326. We *707have jurisdiction pursuant to 28 U.S.C. § 1291. We review the sentence for reasonableness, see United States v. Booker, 543 U.S. 220, 260-64, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and we affirm.
Serrano-Aguilar contends that the district court imposed an unreasonable sentence by failing to address the factors listed in 18 U.S.C. § 3553(a). We disagree. See United States v. Knows His Gun, 438 F.3d 913, 918 (9th Cir.2006). (stating that the requirement to consider the § 3553(a) factors “does not necessitate a specific articulation of each factor separately, but rather a showing that the district court considered the statutorily-designated factors in imposing a sentence”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.